Exhibit 10.5

EXECUTION VERSION

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

This Amendment No. 1 to Purchase Agreement (this “Amendment”) is entered into as
of October 9, 2012, by and between Open Water Ventures, LLC, a Delaware limited
liability company (“Buyer”), and WBG-PSS Holdings LLC, a Delaware limited
liability company (“Parent”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement entered
into by Buyer and Parent as of May 1, 2012 (the “Agreement”).

WHEREAS, the Parties entered into the Agreement to provide for the acquisition
by Buyer or one or more of its subsidiaries of the PLG Securities at the
Closing;

WHEREAS, one of the PLG Subsidiaries whose capital stock was to be acquired by
Buyer or one of its subsidiaries under the Agreement is Stride Rite Canada
Limited, an Ontario corporation (“SR Canada”);

WHEREAS, in lieu of the acquisition by Buyer or one of its subsidiaries of all
of the issued and outstanding capital stock of SR Canada, the Parties desire to
amend the Agreement to provide that all of the assets of SR Canada (other than
Intercompany Accounts cancelled or terminated pursuant to Section 3(c)(i) of
that certain Separation Agreement, dated as of May 1, 2012 (as amended or
otherwise modified from time to time in accordance with its terms, the
“Separation Agreement”), by and between Parent and Wolverine World Wide, Inc., a
Delaware corporation) (the “SR Assets”) shall be purchased by Wolverine World
Wide Canada ULC, an Alberta unlimited liability corporation (“Wolverine
Canada”);

WHEREAS, the Agreement provides that, prior to Closing, Parent shall cause
certain assets of the Retained Companies that are used primarily in the conduct
of the PLG Business as agreed between Parent and Buyer to be conveyed to the PLG
Subsidiaries; and

WHEREAS, in lieu of Parent causing the Retained Companies to convey to the PLG
Subsidiaries the assets set forth on Schedule A attached hereto (collectively,
the “Robeez IP”), the Parties desire to amend the Agreement to provide that at
the Closing the Robeez IP shall be purchased by Wolverine International L.P., a
Cayman limited partnership (“Wolverine International”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Exhibit A to the Agreement shall be amended to delete SR Canada as a PLG
Subsidiary.

2. §1(a) of the Agreement shall be amended by adding at the end of such section
the following sentence:

“In addition, on and subject to the terms and conditions of this Agreement,
(i) Wolverine Canada shall purchase from SR Canada, and Parent shall cause SR
Canada to sell and transfer to Wolverine Canada, the SR Assets pursuant to the
terms and conditions of the Asset Purchase Agreement attached hereto as Exhibit
B (the “SR Canada APA”), (ii) Wolverine International shall purchase from
Collective Brands Holdings, Limited, and Parent shall cause Collective Brands
Holdings, Limited, to sell and transfer to Wolverine International, the Robeez
IP pursuant to the terms and conditions of the Asset Purchase Agreement attached
hereto as Exhibit C (the “Robeez APA”) and (iii) certain Affiliates of Buyer
shall purchase from the applicable Retained Companies, and Parent shall cause
the applicable Retained Companies to sell and transfer to the Affiliates of
Buyer designated by it, the Other PLG Assets (as defined in the Separation
Agreement). The transactions described in this §1(a) are collectively referred
to herein as the “Carveout Sale.””



--------------------------------------------------------------------------------

3. §1(b) of the Agreement shall be amended by adding at the end of such section
the following sentence:

“The Parties acknowledge and agree that (i) $85,000,000 of the Purchase Price
shall be paid by Wolverine Canada in consideration of its purchase of the SR
Assets, (ii) $3,800,000 of the Purchase Price shall be paid by Wolverine
International in consideration of its purchase of the Robeez IP and
(iii) $10,086,316 of the Purchase Price shall be paid by Buyer as paying agent
of Wolverine Distribution, Inc. in consideration of its purchase of the Other
PLG Assets (as defined in the Separation Agreement).”

4. The instruments of conveyance to be deposited with the Exchange Agent
pursuant to §1(d) of the Agreement shall include instruments conveying the PLG
Securities, the SR Canada APA and the Robeez APA, together with the conveyance
and assignment documents specifically referenced therein, and a bill of sale
from Payless ShoeSource International Limited (Shenzhen) to Wolverine Consulting
Services (Zhuhai) Company Limited, a bill of sale from Collective Brands
Services, Ltd. to Wolverine World Wide HK Limited, a bill of sale from Payless
ShoeSource Worldwide, Inc. to Wolverine Distribution, Inc. and a bill of sale
from Payless ShoeSource Distribution, Inc. to Wolverine Distribution, Inc.

5. Following Closing, for a period not exceeding seven years, each of Parent and
Buyer shall, and shall cause their Affiliates to (a) except as otherwise
provided herein, retain the books and records of the PLG Business and PSS
Business, respectively, relating to periods prior to Closing and (b) upon the
request of a Party, grant to such Party and its respective representatives
during regular business hours and subject to reasonable rules and regulations
access to such books and records and the right, at the expense of the requesting
Party, to inspect and copy such books and records; provided, however, that in no
event shall the requesting Party have access to any information that, based on
advice of legal counsel, would cause a loss of legal privilege to the
non-requesting Party or its Affiliates or result in any contravention of any
confidentiality obligation or any Law (provided that in any such instance, the
non-requesting Party and its Affiliates shall endeavor to provide such
information to the requesting Party in a manner that would not result in such
loss or contravention). If a Party or an Affiliate wishes to destroy any books
and records required to be held and made available to the other Party pursuant
to this section prior to the seventh anniversary of Closing, the Party wishing
to destroy such books and records shall provide at least 120 days’ prior written
notice to the other Party indicating in such notice the books and records
proposed to be destroyed and offering to transfer such books and records to the
other Party at its expense. If such Party does not provide notice within such
120-day period that it desires to take possession of the indicated books and
records, the other Party or its Affiliate may destroy the indicated books and
records.

 

2



--------------------------------------------------------------------------------

6. Except as set forth herein, the terms and provisions of the Agreement shall
remain in full force and effect. Any reference to the Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require. Reference in any of
this Amendment or the Agreement shall be a reference to the Agreement as amended
hereby.

7. This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. Delivery of the executed counterpart of this
Amendment by telecopy or electronic mail shall be as effective as delivery of a
manually executed counterpart to this Amendment.

8. This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

* * * * *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.

 

OPEN WATER VENTURES, LLC By:  

/s/ Donald T. Grimes

  Donald T. Grimes   Manager WBG - PSS HOLDINGS LLC By:  

/s/ David Chung

  David Chung   Vice President

{Amendment No. 1 to Purchase Agreement}

S-1



--------------------------------------------------------------------------------

Schedule A

 

Mark

  

Country

  

Status

  

Application

No.

  

Filing

Date

  

Registration

No.

  

Registration

Date

ROBEEZ    Australia    Registered    938813    12/23/2002    938813   
12/23/2002 ROBEEZ    Brazil    Registered    828293228    4/20/2006    828293228
   8/12/2008 ROBEEZ    China P.R.    Registered    4833261    8/12/2005   
4833261    4/21/2009 ROBEEZ TREDZ    China P.R.    Registered    5279651   
4/11/2006    5279651    7/28/2009 TREDZ    China P.R.    Registered    5279649
   4/11/2006    5279649    7/28/2009 TREDZ BY ROBEEZ    China P.R.    Registered
   5279650    4/11/2006    5279650    7/28/2009 ROBEEZ    Community Trademark   
Registered    1866987    9/21/2000    1866987    11/29/2001 ROBEEZ    Hong Kong
   Registered    301562463    3/12/2010    301562463    3/12/2010 ROBEEZ   
India    Registered    1368442    7/1/2005    136/442    11/23/2006 ROBEEZ   
Indonesia    Registered    D0001314    7/27/2005    IDM000118825    4/25/2007
ROBEEZ    Israel    Registered    223680    9/22/2009    223680    1/9/2011
ROBEEZ    Japan    Registered    2002-37715    5/9/2002    4641786    1/31/2003
ROBEEZ    Macao    Registered    048204    3/15/2010    N048204    10/25/2010
ROBEEZ    Malaysia    Registered    05015761    9/20/2005    05015761   
10/22/2007 ROBEEZ    Mexico    Registered    666349    7/14/2004    857040   
10/27/2004 ROBEEZ    New Zealand    Registered    709853    3/19/2004    709853
   9/23/2004 ROBEEZ    Norway    Registered    200400842    2/6/2004    225647
   1/25/2005 ROBEEZ    Philippines    Registered    042005005913    6/27/2005   
42005005913    8/17/2006 ROBEEZ    Singapore    Registered    T02/19640C   
12/24/2002    T02/19640C    12/24/2002 ROBEEZ    South Korea    Registered   
40-2002-0022117    5/14/2002    4005642360000    10/31/2003 ROBEEZ   
Switzerland    Registered    50748/2004    2/6/2004    521290    5/18/2004
ROBEEZ    Taiwan    Registered    94033370    7/12/2005    1200169    3/16/2006
ROBEEZ    Thailand    Registered    596337    7/12/2005    242568    6/5/2006
ROBEEZ    Turkey    Registered    2010/04841    1/27/2010    201004841   
3/23/2011 ROBEEZ    Vietnam    Registered    4-2006-06262    4/21/2006   
40106932000    8/11/2008



--------------------------------------------------------------------------------

Exhibit A

SR Canada APA



--------------------------------------------------------------------------------

Exhibit B

Robeez APA